 



Exhibit 10.1
Summary of Option Cancellations and Restricted Stock Unit Awards
     On January 13, 2006, the Compensation Committee of the Board of Directors
of Virco Mfg. Corporation (the “Company”), unanimously approved (i) the
cancellation of all existing options for Company common stock previously granted
by the Company for services as a director and held by the Company’s non-employee
directors (as reflected below) and (ii) the grant of restricted stock units to
such non-employee directors (as reflected below). The restricted stock units
vest on July 5, 2006, on which date each vested restricted stock unit may be
converted into one share of common stock of the Company.

                      Number of Shares         Underlying Cancelled   Number of
Restricted Non-Employee Director   Options   Stock Units Granted
Donald S. Friesz
    14,220       14,220  
Evan M. Gruber
    8,200       8,200  
Robert K. Montgomery
    11,951       11,951  
Albert J. Moyer
    4,000       4,000  
Glen D. Parish
    2,000       2,000  
Donald A. Patrick
    16,755       16,755  
James R. Wilburn
    16,755       16,755  

 